DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 6/8/2021.
Claims 1-15 and 40 are pending. Claims 7-8 and 12 are withdrawn. Claims 16-39 are cancelled. Claim 40 is new. Claim 1 is currently amended. Claim 1 is independent.
Response to Arguments
Applicants' arguments and amendments, filed 6/8/2021, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 1, applicants contend that the prior art, including Naito, does not disclose “a substrate including an injection region having a profile characteristic of implanting and diffusing an impurity of a first conductivity type in a front surface of the substrate” (Remarks 5-8).
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 1 the limitation “a substrate including an injection region having a profile characteristic of implanting and diffusing an impurity of a first conductivity type in a front surface of the substrate” is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-
Note, there are multiple parameters including, but not limited to, the depth of the substrate, the length of time and/or the temperature at which the implantation and/or diffusion steps are performed at, the impurity concentration, the angle of the implantation of the impurity, and the type of apparatus used to perform the implantation and diffusion steps, that can be adjusted during the process of implanting and diffusing the impurity into the front surface of the substrate to form the injection region which would affect the final structural configuration of the injection region. The claim, as currently written, does not further define and/or require specific process steps and/or structural traits associated with the “profile characteristic” of an injection region formed by the process of “implanting and diffusing an impurity of a first conductivity type in a front side of the substrate” beyond the language found in claim limitation. Thus, it is taken that if the prior art discloses a structural configuration which is able to be produced by the process of “implanting and diffusing an impurity of a first conductivity type in a front side of the substrate” said prior art would disclose a product which is the same as the claimed product in the product-by-process claim.

Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-11 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2019/0287961 A1) in view of Park et al. (US 2018/0261680 A1, hereinafter “Park”).
independent claim 1, Figures 1-2B of Naito disclose a vertical Insulated Gate Bipolar Transistor (IGBT) structure (¶0050) comprising: 
a substrate (i.e., specifically the bottom portion of layer 10 which includes regions 22, 27 and 82) including an injection region 22 (“collector region”, which has a carrier injection density- ¶0104) having a profile characteristic of implanting and diffusing an impurity of a first conductivity type (i.e., p-type- ¶0103) in a front side (i.e., collectively the top sides of 22, 27 and 82) of the substrate, a back side (i.e., collectively the bottom sides of 22, 27 and 82) of the substrate being thinned to expose a bottom of the injection region 22; 
a layer 18/20 (collectively regions 18 and 20) on the front side of the substrate, the layer 18/20 including: 
a field stop region 20 (“buffer region... field stop layer”- ¶0136) of a second conductivity type (i.e., n-type- ¶0136); and 
a drift region 18 (“drift region”- ¶0114) of the second conductivity type on the field stop region 20; 
a plurality of IGBT active cells 70 (“transistor portion... IGBT”- ¶0050) in and on the drift region 18; and 
back-side metal 24 (“collector electrode... metal”- ¶0122) on the back side of the substrate and contacting the injection region 27.
Additionally, regarding the claim limitations “a substrate including an injection region having a profile characteristic of implanting and diffusing an impurity of a first conductivity type in a front surface of the substrate” and “a back side of the substrate being thinned to expose a bottom of the injection region” (emphasis added) 
Note: See above the section “Response to Arguments” for further details with respect to the limitation “a substrate including an injection region having a profile characteristic of implanting and diffusing an impurity of a first conductivity type in a front surface of the substrate”.
Naito does not expressly disclose wherein the layer which includes the field stop region and the drift region is an epitaxial layer.
Figure 10 of Park discloses a vertical Insulated Gate Bipolar Transistor (IGBT) structure (¶0070) comprising an epitaxial layer 250/255 (collectively layers 250 and 255- ¶¶0052, 0069) which includes a field stop region 255 (“field stop layer”- ¶0069) and a drift region 250 (“drift region”- ¶0052).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naito such that 
Regarding claim 2, Figures 1-2B of Naito disclose wherein the substrate has the first conductivity type (¶0103).
Regarding claim 3, Figures 1-2B of Naito disclose wherein the injection region 22 covers the back side of the substrate in an area underlying the IGBT active cells 70.
Regarding claim 4, Figures 1-2B of Naito disclose wherein the injection region 22 covers a first patterned area of the back side of the substrate.
Additionally, regarding the claim limitation “a first patterned area” (emphasis added) which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
claim 5, Naito does not expressly disclose wherein the exposed bottom of the injection region covers a percentage of the back side of the substrate between 10% and 90%, the percentage being selected to optimization of switching speed and ON-state voltage Vce.
However, it would have been obvious to form the percentage of the back side of the substrate covered by the exposed bottom of the injection region within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Furthermore, regarding the recited “the percentage being selected to optimization of switching speed and ON-state voltage Vce” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the exposed bottom of the injection region and the substrate, which Naito clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be 
Regarding claim 6, Figures 1-2B of Naito disclose the IGBT structure further comprising a second patterned area 27 (“first low injection region”- ¶0104) of the back side of the substrate, the injection region 22 have a first concentration of dopants of the first conductivity type and regions exposed in the second patterned area having a second concentration of dopants of the first conductivity type, the second concentration being lower than the first concentration (¶0139).
Additionally, regarding the claim limitation “a second patterned area” (emphasis added) which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
claim 9, Figures 1-2B of Naito disclose wherein the first conductivity type is P and the second conductivity type is N-type (¶¶0124, 0136).
Regarding claim 10, Figures 1-2B of Naito disclose wherein the substrate (i.e., the portion of substrate in region 27) has a doping concentration of 1e16 cm-3 to 1e18 cm-3 of dopants of the first conductivity type (¶0140) which overlaps the claimed range of “greater than 1e15 cm-3 but less than 5e16 cm-3”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Regarding claim 11, Figures 1-2B of Naito disclose wherein the injection region 22 has the doping concentration which overlaps the claimed range of “between 2e17 cm-3 and 5e19 cm-3” based on the multiples of the doping concentration of region 22 relative to region 27 (¶¶0140-0141).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Naito does not expressly disclose the thickness of the injection region ranging from 2 to 12 microns.
However, it would have been obvious to form the thickness of the injection region within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 40, Figures 1-2B of Naito disclose wherein injection region 22 form a collector region of the IGBT structure (¶0103).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Naito and Park in further view of Jelinek et al. (US 2016/0172438 A1, hereinafter “Jelinek”).
Regarding claim 13, the combined teachings do not expressly disclose wherein the drift region has a bathtub doping profile.
Figures 6A-6C of Jelinek disclose a vertical insulated gate bipolar transistor comprising a drift region 121 (“drift zone”- ¶0034) wherein the drift region 121 has a bathtub doping profile, since the vertical center of drift region 121 has a higher dopant concentration than bottom and top of drift region 121 resulting in a “bathtub” shape when the distribution is viewed from a certain angle (¶0096).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the drift region has a bathtub doping profile as taught by Jelinek for the purpose of utilizing a suitable and well-known doping profile of the drift region which is simpler and more cost effective, and enables a softer switching behavior of power devices (Jelinek ¶0096). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Naito and Park in further view of Pappas et al. (US 2015/0206789 A1, hereinafter “Pappas”).
claim 14, the combined teachings, particularly Figures 1-2B of Naito disclose wherein the field stop region 20 is doped with an implanted N-type dopant (¶0136).
Figures 1-2B of Naito disclose wherein the N-type dopant is Arsenic(As) or Antimony(Sb).
Pappas discloses Arsenic (As) is an N-type dopant (¶0053).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the N-type dopant is Arsenic (As) as taught by Pappas for the purpose of utilizing a suitable and well-known type of N-type dopant known in the art (Pappas ¶0053).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Naito and Park as evidenced by Schulze et al. (US 2019/0165090 A1, hereinafter “Schulze”).
Regarding claim 15, the combined teachings, particularly Figures 1-2B of Naito disclose wherein the drift region 18 includes a transition segment (i.e., bottom portion of 18).
Naito does not expressly disclose wherein the transition segment has a dopant concentration between 5e14 cm-3 and 5e15 cm-3 and thickness ranging from 2 to 5 microns.
However, the ordinary artisan would have recognized the dopant concentration of the transition segment to be a result effective variable affecting the breakdown voltage of the IGBT structure (as evidenced by Schulze ¶0033).  Thus, it would have been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Additionally, it would have been obvious to form the thickness of the transition segment within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895